
	

113 HRES 43 IH: Expressing the sense of the House of Representatives in support of the Common Core State Standards Initiative.
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 43
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Mr. Fattah submitted
			 the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives in support of the Common Core State Standards
		  Initiative.
	
	
		Whereas the Common Core State Standards Initiative is a
			 joint effort by the National Governors Association Center for Best Practices
			 and the Council of Chief State School Officers in partnership with Achieve,
			 ACT, and the College Board;
		Whereas governors and State commissioners of education
			 from across the country committed to joining a State-led process to develop a
			 common core of State standards in English-language arts and mathematics for
			 grades K–12;
		Whereas these standards will be research and
			 evidence-based, internationally benchmarked, aligned with college and work
			 expectations, and include rigorous content and skills;
		Whereas the National Governors Association Center for Best
			 Practices and the Council of Chief State School Officers are coordinating the
			 process to develop these standards and have created an expert validation
			 committee to provide an independent review of the common core State standards,
			 as well as the grade-by-grade standards;
		Whereas students in the United States compete with peers
			 across the country and around the world; and
		Whereas the future economic, diplomatic, and military
			 strength of the United States will be determined by the quality of education
			 available to the Nation’s young people: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the National Governors Association Center for Best
			 Practices and the Council of Chief State School Officers should be commended
			 for their efforts to increase the rigor, utility, and comparability of State
			 academic standards.
		
